Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
	The examiner is in receipt of applicant’s response to restriction requirement mailed 11/23/2021. Acknowledgement is made to the election of Species group IC including claims 1,5 6,7 and 12 with traverse. Applicant argues that claims 1,5,6,7,12 read on Species IA that includes claims 1,2,3,12, the examiner agrees and will include claims 2 and 3 in the response below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2,3,5,6,7,12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10720235. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broader recitation of the claims in the patented parent case.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2,3,5,6,7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baughman (US PG PUB 20170372197).

In regards to claim 1, Baughman discloses a method for improving food-related personalization for a user comprising:
determining user food-related preferences associated with the user (Baughman, Abstract, preferred food are determined and provided to the user); 
mapping the user food-related preferences to food parameters represented in a recipe vector space (Baughman, para 0020, “an iterative process is performed in which 
wherein the food parameters are represented by a vector in the recipe vector space equivalent to an intermediate vector transformed by a subset of a plurality of neuronal layers of a trained neural network (Baughman, para 0040, “Deep learning sampling program 300 receives and processes hyperspectral and biometric response data generated from the user sampling of various food items, as well as cognitive response data from the user sampling of various food items. 130”); 
determining personalized parameters for the user based on the food parameters (Baughman, para 0075, “machine learning is used to train the algorithms in 
determining a recipe based on the personalized parameters (Baughman, para 0075, personalized recipes).

In regards to claim 2, Bauman teaches wherein the user food-related
preferences comprise a health goal and wherein the health goal is inferred from
supplementary data (Baughman, para 0030, “user 170 may be a customer for a food provider, such as a diner or restaurant. In other embodiments, user 170 may be a patient following a set of controlled food input recommendations to improve health or achieve health-related goals. User 170 represents one or more people that engage in food sampling activity, such that embodiments of the present invention automatically determine the user preferences of base foods, preparation techniques, and flavorings, 170”).

In regards to claim 3, Bauman teaches wherein the supplementary data
comprises data received from a third-party entity.

In regards to claim 5, Bauman teaches determining dietary inputs from a subject matter expert (SME), wherein the personalized parameters for the user are determined based on the dietary inputs (Baughman, para 0011, “the present invention recognize that persons with health conditions, allergies, or certain digestive disorders could benefit from precisely controlling the food types and ingredients consumed. For example, doctors may recommend certain types of food and ingredients to avoid for a person with irritable bowel syndrome (IBS). However, it may be unlikely for doctors to advise patients on particular meal preparations or a daily meal-by-meal basis as to what food such a person can and should eat and what ingredients meet both health condition needs and personal preferences. This can be complicated further due to the differences people have regarding likes and dislikes of different base food types, flavorings, and preparation techniques”).

In regards to claim 6, Bauman teaches wherein the dietary inputs are determined based on user analytics (Baughman, para 0076, personal preferences are analyzed to create personalized recipes).

In regards to claim 7, Bauman teaches wherein the user analytics comprise historic user selections of meal options (Baughman, para 0040, 0063, food profile selections).

In regards to claim 12, Bauman teaches a system for improving food-related personalization for a user, comprising: a remote computing system, wherein the remote computing system:
determines user food-related preferences; 
maps the user food-related preferences to food parameters represented in a recipe vector space, 
wherein the food parameters are represented by a vector in the recipe vector space equivalent to an intermediate vector transformed by a subset of a plurality of neuronal layers of a trained neural network;  
determines personalized parameters for the user based on the food parameters; and determines a first recipe based on the personalized food parameters; 
wherein the remote computing system is communicatively coupled to a user device, wherein the user device: determines user information; and provides the user information to the remote computing system (See response to claim 1).

Conclusion

Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).